W. SHARP, Judge,
concurring in part, dissenting in part.
I would dismiss Wilson’s appeal from the trial court’s order summarily denying his motion filed pursuant to Florida Rule of Criminal Procedure 8.850 because it was denied without prejudice to file a motion in compliance with rule 3.850. Thus, it is not *615final, and not reviewable by this court. See, e.g., Dept. of Professional Regulation v. Rentfast, Inc., 467 So.2d 486 (Fla. 5th DCA 1985).
I agree Wilson’s appeal from the denial of his motions to disqualify the trial court judge and prosecutors should be affirmed. The motion to disqualify the trial judge is legally insufficient and untimely. Fla. R. Jud. Admin. 2.160(e). The motion to disqualify the prosecutors is premature and legally insufficient.